       Case 2:19-cr-00448-DLR Document 32 Filed 01/22/20 Page 1 of 4



 1
     Tracee Plowell, Assistant Chief (N.Y. Attorney Registration #2994457)
 2   Tracee.Plowell@usdoj.gov
     Michelle Pascucci, Trial Attorney (Mass. Board of Bar Overseers #690889)
 3
     Michelle.Pascucci@usdoj.gov
 4   Fraud Section, Criminal Division
     U.S. Department of Justice
 5   1400 New York Avenue NW
     Washington, DC 20005
 6
     202-616-1668 (Plowell) / 202-307-2208 (Pascucci)
 7
     Attorneys for the United States
 8
 9                           IN THE UNITED STATES DISTRICT COURT
10                                 FOR THE DISTRICT OF ARIZONA
11
     United States of America,                         Case No. 2:19-CR-448-2
12
                              Plaintiff,               EXPERT DISCLOSURE
13             vs.
14   James B. Panther, Jr.,
     a/k/a “James Suqui” and “James Suquilanda,”
15
16                           Defendant.
17
18          Pursuant to the Court’s Scheduling Order entered November 12, 2019, and Federal Rule
19
     of Evidence 702, the United States of America, by and through the undersigned counsel, hereby
20
     provides its initial expert witness disclosure.
21
22          The government intends to call Alexander Scoufis of the Financial Industry Regulatory

23 Authority (“FINRA”). Mr. Scoufis joined FINRA in 2015 in the Office of Fraud Detection and
24 Market Intelligence. He has served as an attorney with FINRA’s Criminal Prosecution Assistance
25
     Group since 2016. Mr. Scoufis’s resume is attached as Exhibit A.
26
            At trial, Mr. Scoufis is expected to provide background testimony on the matters set forth
27
28 in paragraphs 20 through 31 of the Indictment (ECF No. 3). In particular, Mr. Scoufis is expected
       Case 2:19-cr-00448-DLR Document 32 Filed 01/22/20 Page 2 of 4



     to testify regarding the following topics: (a) background information about the nature, structure,
 1
 2   and regulation of the securities market; (b) the Security and Exchange Commission’s (“SEC”) and

 3   FINRA’s roles in regulating public companies; (c) general securities industry terms; (d) disclosure
 4
     requirements of public companies with the SEC; (e) documents required to be filed with the SEC
 5
     to comply with these disclosure requirements; (f) the securities registration process and the
 6
     documents and disclosures required to be filed with the SEC in connection with said process; and
 7
 8   (g) types of manipulative trading, including “pump and dump” stock swindles.

 9          He will also define various terms for the jury, including public company, issuer, officer,
10
     board of directors, shareholder, “OTCBB,” “OTC Markets,” “Pink sheets,” reverse merger, shell
11
     company, securities, shares, stocks, restricted securities/shares, control securities/shares, free-
12
     trading securities/shares, microcap securities/shares, penny securities/shares, stock certificate,
13
14   restrictive legend, stock split, affiliate, control person, promoter, opinion letter, transfer agent,

15   “match” and “wash” trades, “setting the floor,” and “Blue sheets.” Mr. Scoufis may define other
16
     terms that arise throughout the trial.
17
            In addition to testifying regarding the securities market generally, Mr. Scoufis is also
18
     expected to summarize the trading prices and volumes of Biozoom, Inc. (“Biozoom”) stock.
19
20   Relying on public trading records, “Blue sheet” data, transfer agent records, and memoranda of

21   interview for relevant witnesses, inter alia, he is expected to describe Biozoom trading as it relates
22
     to Biozoom press materials and advertisements released to the public; Biozoom’s ownership
23
     structure—who owned and controlled how many shares—throughout the conspiracy; and trades
24
     placed by the defendants, their coconspirators, entities or “nominees” controlled by the defendants
25
26   and their coconspirators, and any other individuals associated with the fraudulent scheme.

27          In connection with his testimony, Mr. Scoufis will be preparing a series of summary charts
28
                                                     -2-
       Case 2:19-cr-00448-DLR Document 32 Filed 01/22/20 Page 3 of 4



     summarizing the trading activity and ownership structure and control of Biozoom shares, which
 1
 2   the government will provide in advance of trial.

 3            The proposed testimony may properly be deemed fact witness testimony, as opposed to
 4
     expert testimony. This Notice is being provided in an abundance of caution to the extent Mr.
 5
     Scoufis’s testimony is deemed that of an expert.
 6
     Dated:         January 22, 2020
 7
 8                                                Respectfully submitted,

 9                                                ROBERT ZINK
                                                  Chief, Fraud Section
10
11                                        By:     /s/ Michelle Pascucci
                                                  Tracee Plowell, Assistant Chief
12                                                Michelle Pascucci, Trial Attorney
                                                  Fraud Section, Criminal Division
13
                                                  U.S. Department of Justice
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -3-
       Case 2:19-cr-00448-DLR Document 32 Filed 01/22/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE
 1
 2           I HEREBY CERTIFY that, on January 22, 2020, I electronically filed the foregoing
     document with the Clerk of the Court using CM/ECF, which will send notification to counsel of
 3   record.
 4
 5                                             Respectfully submitted,

 6                                      BY:    /s/ Michelle Pascucci
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -4-
